Name: 2011/43/EU: Commission Decision of 21Ã January 2011 amending Decision 2010/468/EU providing for the temporary marketing of varieties of Avena strigosa Schreb. not included in the common catalogue of varieties of agricultural plant species or in the national catalogues of varieties of the Member States (notified under document C(2011) 156) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  plant product;  means of agricultural production;  marketing;  documentation
 Date Published: 2011-01-22

 22.1.2011 EN Official Journal of the European Union L 19/19 COMMISSION DECISION of 21 January 2011 amending Decision 2010/468/EU providing for the temporary marketing of varieties of Avena strigosa Schreb. not included in the common catalogue of varieties of agricultural plant species or in the national catalogues of varieties of the Member States (notified under document C(2011) 156) (Text with EEA relevance) (2011/43/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 17(1) thereof, Whereas: (1) Commission Decision 2010/468/EU (2) authorises, until 31 December 2010, the marketing in the Union of seed of varieties of Avena strigosa Schreb. (hereinafter A. strigosa) not included in the common catalogues of varieties of agricultural plant species or in the national catalogues of varieties of the Member States. (2) The temporary difficulties in the general supply of A. strigosa which were the reason for the adoption of Decision 2010/468/EU, continue. It is therefore necessary to extend the period of application of the authorisation provided for in that Decision. (3) It appears from the information provided to the Commission by the Member States that, for 2011, an additional total quantity of 5 130 tonnes is necessary to resolve these supply difficulties, as Belgium has indicated to the Commission that it needs for that period a quantity of 300 tonnes, France a quantity of 3 700 tonnes, Germany a quantity of 300 tonnes, Italy a quantity of 280 tonnes, Spain a quantity of 300 tonnes and Portugal a quantity of 250 tonnes. (4) Decision 2010/468/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/468/EU is amended as follows: 1. Article 1 is amended as follows: (a) in paragraph 1, the words 31 December 2010 are replaced by 31 December 2011; (b) paragraph 2 is replaced by the following: 2. The total quantity of seed authorised for marketing in the Union pursuant to this Decision shall not exceed 4 970 tonnes in 2010. The total quantity of seed authorised for marketing in the Union pursuant to this Decision shall not exceed 5 130 tonnes in 2011.; 2. in the second paragraph of Article 3 the words 31 December 2010 are replaced by 31 December 2011. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 January 2011. For the Commission John DALLI Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66. (2) OJ L 226, 28.8.2010, p. 46.